  


 HR 2922 ENR: To extend the authority of the Supreme Court Police to protect court officials away from the Supreme Court grounds.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2922 
 
AN ACT 
To extend the authority of the Supreme Court Police to protect court officials away from the Supreme Court grounds. 
 
 
1.Extension of authority of Supreme Court Police to protect court officials off Supreme Court groundsSection 6121(b)(2) of title 40, United States Code, is amended by striking 2013 and inserting 2019. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
